Acun-rr~ x,.Texan
 GROVER SELLERS
 =======22
AlTORNEY     G*:NER




       Hon. Winston P. Brummett
       County Attorney
       ;I;;&;;   county
        i        , Texas
       Dear Sir:           C$inion No. O-7163
                             : Whether election, appointment
                                and length of.terms of trustees
                                of consolidated common school
                                districts are governed by
                                Article 2808, V. A. C. S., or by
                                SBO. .3'!ofArtiole 2774a, V.A.c.2.
                Your request for opinion upon the above stated question
       has been .receivedand carefully considered by this department.
                Opinion No. O-5288 of this department, we think, ans-
       wers the questions you have in mind. Thi opinion holds that
       where the provisions of Article 280$ and 2ection 3 of "rticle
       277i.+a
             conflict with respect to the election, appointment and
       terms of office of trustees of consolidated common school dis-
       tricts, Section 3 of Article 2774a will prevail and should be
       followed. We enclose herewith a copy of opinion No. O-52@ for
       your information.
                Trusting that this satisfactorily answers your in-
       quiry, we are
                                             Very truly yours
                                     ATTORNEY GENERAL OF TEXAS


                                       By Wm. J. Fanning
                                               Assistant
       WJF:BT/pam
       APPROVED MARCH 29, 1946         APPROVED OPINION COMMITTEE
       GROVER SELLERS                  BY BWB, CHAIRMAN
       ATTORNEY GENERAL OF TEXAS